DETAILED ACTION
Claims 1-10 and 12-17 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/106511 filed on 1/22/2015.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Solheim Reference (US 2014/0354793 A1) and the Bhardwaj Reference (US 2014/0052567 A1).

Solheim relates to a system for fitting golf equipment for an individual can be configured to be used with an electronic device comprising a fitting processor module and a camera. The system can comprise an image analysis module configured to receive image data of at least a portion of the individual and one or more physical indicia proximate to the individual, where the image data can be captured by the camera. The image analysis module can also be configured to recognize one or more reference features of the individual from the image data, and to calculate one or more fitting dimensions between the one or more reference features in the image data. aligned by user 1800 (FIG. 1) with one or more cells of grid physical indicium 5250 to establish a target distance and/or target orientation of camera 1150 relative to grid physical indicium 5250. In other examples, the cells of grid physical indicium may comprise dimensions input into or otherwise known by image analyzer module 2110, from which image analyzer module may calculate a scale of image data 5700 via extrapolation based on the number of pixels representing each cell of grid physical indicium 5250. By calculating the one or more fitting dimensions 1710 from image data 1700, image analysis module 2110 can transform image data 1700 into one or more fitting attributes 1960 of individual 1900 based on the one or more fitting dimensions 1710 (see Solheim Abstract, [0030]).
Bhardwaj teaches providing contextual recommendations based on user state are disclosed herein. In some embodiments, sensor data corresponding to at least one sensor included in an item worn by a user is received. A user state is determined based on the received sensor data. In response to a state change being satisfied by at least the user state, a recommendation is determined based on the user state and a profile associated with the user. The recommendation may be presented on an electronic mobile device associated with the user (see Bhardwaj [0037]).

The following is an examiner's statement of reasons for allowance: neither Solheim, Bhardwaj, nor other relevant art or combination of relevant art, teaches a kit to facilitate identifying at least one existing, non-customized glove suitable to be worn by a particular individual, the kit comprising: a backdrop sized and configured to have a hand of the particular individual placed thereupon and further having: a regularly-spaced grid disposed thereon, an outline of a human hand disposed thereon to serve as a hand-placement locator for the particular individual; and at least two visually-discernable calibration marks disposed thereon apart from the grid and a predetermined known distance from one another, the at least two visually-discernable calibration marks each being disposed on opposing sides of the hand-placement locator; a camera; a memory having stored therein characterizing parameters for each of a variety of different existing, non-customized gloves and further having stored therein at least one glove preference regarding double gloving as corresponds to the particular individual; a control circuit operably coupled to the memory and to the camera and configured to: present to a kit user via a display an image of the particular individual's hand as placed on the backdrop; - present to the kit user via the display a plurality of user-placeable markers by which the kit user marks particular locations of the particular individual's hand; process the image of the particular individual's hand as marked by the kit user and as a function of the predetermined known distance between the two visually-discernable calibration marks and as a further function of the at least one glove preference to identify at least one existing, non-customized glove that is suitable to be worn by the particular individual.

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claim 1 is allowed. Claims 2-10 and 12-17 are allowable as they are dependent off the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483